Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 1 of 29




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


Civil Action No.


JENNIFER LARKIN,

                       Plaintiff

v.

A-B PETROLEUM INC,
BRIAN HALDORSON,
JANET CUNNINGHAM,
GREG WAKEMAN, and
BARBARA DICKSON

                    Defendants
     ________________________________________________________________________

                                   COMPLAINT
                               AND JURY DEMAND
      ______________________________________________________________________

Plaintiff, Jennifer Larkin, by and through her attorney, Kristina M. Bergsten, hereby files this

Complaint and Jury Demand against the above named Defendants.

                                      I. INTRODUCTION

1.      Plaintiff brings this Tort Action against Defendant A-B Petroleum Inc. (hereafter, “A-B

        Petroleum” or “Petroleum”), Defendant Brian Haldorson, Defendant Janet Cunningham,

        Defendant Greg Wakeman, and Defendant Barbara Dickson for relief through injunctive

        relief, compensatory damages, punitive damages, and attorney fees stemming from

        Defendants’ violations of Plaintiff’s rights guaranteed by the Colorado Anti-

        Discrimination Act (“CADA”), Colo. Rev. Stat. §§ 24-34-601, 24-34-306(2)(b)(I)(B),

        24-34-301(5)(a) and (5.3), 24-34-505.6, 24-34-801, et. seq., and the Americans with
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 2 of 29




      Disabilities Act of 1990 (“ADA”) 42 U.S.C. §§ 12181-12189, and the relevant regulation

      implementing title III, 28 C.F.R. pt. 36.

2.    Plaintiff brings this Civil Rights Action against Defendants for relief through damages

      and attorneys’ fees available under and stemming from Defendants’ violations of

      Plaintiff’s rights to be free from discrimination causing intentional infliction of emotional

      distress.

3.    Defendants’ conduct, jointly and severally, directly and proximately caused the

      deprivation of Plaintiff’s protected rights; Plaintiff seeks relief through injunctive relief,

      compensatory damages, punitive damages, and attorney fees.

                                      II. JURISDICTION

4.    Jurisdiction over the federal claims is conferred on the Court pursuant to 28 U.S.C. §§

      1331 and 1343, and may exercise jurisdiction over the state claims pursuant to its

      authority under 28 U.S.C. § 1367(a).

5.    Jurisdiction for attorney fees and costs is found at 28 C.F.R. 35.176, 42 U.S.C. § 12133,

      29 U.S.C. § 794a(b), and Colo. Rev. Stat. §§ 24-34-802(3), 804(3)(b).

6.    Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391.

                                          III. PARTIES

7.    At all times material hereto, Plaintiff Jennifer Larkin is an adult individual and a resident

      of Jefferson County, Colorado.

8.    At all times material hereto, Defendant A-B Petroleum Inc. is a corporation pursuant to

      Colo. Rev. Stat. § 24-34-601(1), with its principal place of business located at 1245 West

      Alameda Ave., Denver, Colorado 80223.




                                           Page 2 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 3 of 29




9.    At all times material hereto, Defendant Brian Haldorson, is an adult individual and a

      resident of Colorado. At all times material hereto, Defendant Haldorson is the President

      of Defendant A-B Petroleum.

10.   At all times material hereto, Defendant Janet Cunningham is an adult individual and a

      resident of Colorado. At all times material hereto, Defendant Cunningham is the Store

      Manager of Defendant A-B Petroleum.

11.   At all times material hereto, Defendant Greg Wakeman is an adult individual and a

      resident of Colorado. At all times material hereto, Defendant Wakeman is the District

      Manager of Defendant A-B Petroleum.

12.   At all times material hereto, Defendant Barbara Dickson is an adult individual and a

      resident of Colorado. At all times material hereto, Defendant Dickson is the Cashier of

      Defendant Petroleum.

                              IV. GENERAL ALLEGATIONS

15.   Plaintiff Larkin hereby realleges and incorporates by reference as though fully set forth

      herein the allegations contained above.

16.   Plaintiff, Jennifer Larkin, is an individual with disabilities. Colo. Rev. Stat. § 24-34-

      301(2.5) (“’Disability’ has the same meaning as set forth in the federal ‘Americans with

      Disabilities Act of 1990’ . . . and its related amendments and implementing

      regulations.”).

17.   Plaintiff Larkin is a qualified individual with a disability for purposes of using the

      accommodation services provided by Defendants Petroleum and Jefferson Crisis Center.

      42 U.S.C. § 12102; 49 C.F.R. § 37.3 (definition of “disability;” 49 C.F.R. § 27.5 (same);

      Colo. Rev. Stat. § 24-34-301(5.6) (“’Qualified individual with a disability’ . . . has the




                                          Page 3 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 4 of 29




      same meaning as set forth in the federal ‘Americans with Disabilities Act of 1990’ . . .

      and its related amendments and implementing regulations.”).

18.   Plaintiff Larkin uses a service animal as defined under 49 C.F.R. 37.3 (nonexclusive

      definition of “service animal”), a dog named, “Echo.”

19.   Echo is housebroken.

20.   Plaintiff Larkin’s business partner, a healing minister and dog trainer, helped Plaintiff

      Larkin train Echo in all the initial basic service dog skills. Echo has a certificate from this

      healing center reflecting her training.

21.   Echo was trained by Plaintiff Larkin and her business partner and was obedient to

      Plaintiff Larkin.

22.   At all times material hereto, Echo was under Plaintiff Larkin’s control and command.

23.   Echo has been individually trained to perform tasks for the benefit of Plaintiff Larkin and

      to respond to and alleviate the symptoms of her disability.

24.   On August 12, 2019, Plaintiff Larkin, with her service animal, Echo, was denied full and

      equal enjoyment of a place of public accommodation by being rejected service from,

      scared out of, and issued a Trespass Notice to never return for one (1) year to the A-B

      Petroleum gas station based on her disability and use of a service dog.

25.   Plaintiff Larkin, with her service animal, entered the A-B Petroleum gas station to

      purchase a bag of sunflower seeds.

26.   Upon entering the A-B Petroluem gas station, Plaintiff Larkin saw Defendant

      Cunningham changing a garbage bag at the front of the store. Defendant Cunningham

      looked up at Plaintiff Larkin, smiled, and then visibly changed her demeanor upon seeing

      Plaintiff Larkin’s dog.




                                           Page 4 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 5 of 29




27.   Less than ten (10) seconds later, Defendant Cunningham shouted at Plaintiff Larkin, “Is

      that a dog?” Plaintiff Larkin responded, “Yes, she is a service dog.”

28.   Defendant Cunningham then proceeded to accuse the dog of “not working” or “not

      performing a duty” and instructed Plaintiff Larkin to “leave the store immediately.”

29.   Plaintiff Larkin assured Defendant Cunningham that she had rights and she was allowed

      to be in the store with her dog.

30.   Defendant Cunningham argued, “we sell food and drink in here – this is no place for a

      dog – you are not allowed to be in here.”

31.   This assertion is contrary to the ADA, which requires service animals to be allowed to

      accompany their handlers anywhere the public is allowed to go, including establishments

      that serve food. 42 U.S.C. §§ 12181(7)(B) and (E).

32.   After Plaintiff Larkin again asserted her rights, Defendant Cunningham asked for the

      dog’s paperwork proving that she was in fact a service dog.

33.   Plaintiff Larkin responded that it was not a legal requirement for her to carry such

      documentation.

34.   Defendant Cunningham then forcibly lunged at Plaintiff Larkin in a quick and aggressive

      manner which instinctually caused Plaintiff Larkin to step backwards, panic, and seek

      space from Defendant Cunningham by walking around to put a shelving unit in between

      them.

35.   Due to Plaintiff Larkin’s disabilities, she has personal space restrictions and when those

      restrictions are violated, that violation can trigger panic attacks.




                                           Page 5 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 6 of 29




36.   Plaintiff Larkin politely asked Defendant Cunningham to stay back and give her space. In

      an antagonistic tone, Defendant Cunningham said, “you have space – see!” gesturing to

      the shelving unit in between them.

37.   Defendant Cunningham again demanded that Plaintiff Larkin leave.

38.   Plaintiff Larkin assured her that she just wanted to buy a bag of sunflower seeds and she

      was being quiet, orderly, and not causing a disturbance of any kind. Defendant responded

      by demanding Plaintiff Larkin leave immediately.

39.   Plaintiff Larkin politely requested to speak to the manager. Defendant Cunningham told

      her to leave again.

40.   At this point, Plaintiff Larkin started to have a panic attack and scrambled to defend

      herself stating, “This is not right. You have no right to demand that I leave. I have a right

      to use your store as a disabled person.”

41.   After some more exchanged words, Defendant Cunningham asked another employee for

      the phone and said, “I am calling the police.”

42.   In an effort to seek support, Plaintiff Larkin knocked on a door she thought would be the

      manager’s office. Defendant Wakeman answered the door.

43.   Plaintiff Larkin asked Defendant Wakeman for the number of the A-B Petroleum head

      office so she can file an official complaint. Defendant Wakeman scoffed and said, “And,

      who are you?”

44.   Plaintiff Larkin explained the situation.

45.   Defendant Wakeman asked her for her paperwork proving her dog to be a service animal.

      Plaintiff Larkin explained that she did not have the paperwork on her and before she

      could explain she was not legally required to show him paperwork, anyway, Defendant




                                           Page 6 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 7 of 29




      Wakeman rolled his eyes, disgustedly sighed, asked Defendant Cunningham if she was

      calling the police, slapped his hand in the air toward Plaintiff Larkin as if to blow her off,

      turned away back into his office, and closed the door in her face never to be seen again.

46.   At this time, Defendant Cunningham was on the phone with police dispatch, making

      outrageous and false accusations that Plaintiff Larkin was a crazy, aggressive, dangerous,

      and violent person. Plaintiff Larkin could hear everything Defendant Cunningham was

      saying and could tell Defendant Cunningham knew she could hear her based on their

      proximity and the loud volume of her voice.

47.   While overhearing the phone conversation with the police, Defendant Dickson stepped

      away from the cashier and walked over to stand opposite Plaintiff Larkin.

48.   Defendant Dickson glared at Plaintiff Larkin and began to taunt her by suggesting she

      was being out of line and behaving inappropriately, she should be ashamed of herself,

      and she has real problems and should leave.

49.   As calmly as possible, Plaintiff Larkin again stated that her rights as a disabled person

      were being severely violated and that it was the store’s and the staff’s handling of this

      situation that should be ashamed.

50.   Plaintiff Larkin noticed that Defendant Cunningham had walked outside in front of the

      store to continue to talk to the police over the phone.

51.   When Plaintiff Larkin walked outside to overhear the conversation, she heard Defendant

      Cunningham say, “Yes, emotional support dog” into the phone.

52.   Plaintiff Larkin interjected that her dog was a Service Dog and not an Emotional Support

      Dog. Defendant Cunningham just looked at Plaintiff Larkin, rolled her eyes, and rudely

      stated, “mhm, yeah right, I will believe that when I see that.”




                                          Page 7 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 8 of 29




53.   When Defendant Cunningham ended her phone call with the police, Plaintiff Larkin said,

      “You know, not all disabilities are obvious – many of them are invisible. Regardless, we

      all deserve equal rights.”

54.   Defendant Cunningham taunted, “Yeah, well I have a disability as well.” Plaintiff Larkin

      asked, “and this is the degree of compassion you are capable of?”

55.   During this confrontation, Echo began making low howling talking noises alerting

      Plaintiff Larkin that she was dangerously close to having an episode.

56.   Witnessing this, Defendant Cunningham scoffed, looked down Echo, sarcastically

      smiled, and stated, “No, your dog is probably barking because you are screaming and

      yelling and you are upsetting her.”

57.   Beside herself, Plaintiff Larkin began shaking violently. Defendant Cunningham just

      looked her up and down, turned, and walked back inside the store.

58.   Plaintiff Larkin collapsed onto to her knees onto the pavement trying to stop

      hyperventilation from coming on. Echo approached Plaintiff Larkin to initiate a “Tactile

      Stress Response Interaction” Echo has been trained to do to calm Plaintiff Larkin down.

      Plaintiff Larkin started to sob uncontrollably.

59.   Witnessing this, nobody from the store checked on Plaintiff Larkin’s well-being. Nobody

      from the store asked her if she required medical attention.

60.   Plaintiff Larkin had been abandoned there completely on public display sobbing and

      shaking as she waited for the police to arrive.

61.   Two (2) police officers finally arrived. One (1) of the officers showed compassion for

      Plaintiff Larkin while the other officer, influenced by A-B Petroleum’s employees’ false




                                            Page 8 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 9 of 29




      stories, accused Plaintiff Larkin of becoming violent and inquired if she had physically

      hit anyone.

62.   Plaintiff Larkin denied any physical assault because none had occurred.

63.   Outside of this accusation and inquiry, the second officer did not say another word to

      Plaintiff Larkin, did not interact with her further, and did not request to hear her version

      of the events.

64.   Thus, without proper impartial investigation, the second officer ultimately decided that

      Plaintiff Larkin was at fault and issued her a Trespass Notice, effectively disallowing

      Plaintiff Larkin from entering onto the A-B Petroleum property for one (1) full year.

65.   In response, Plaintiff Larkin yelled out, “No, no, no, no, no. This is not ok.”

66.   In signing the Trespass Notice, Plaintiff Larkin was unable to control her violently

      shaking hand and kept stating, “No, no, no I can’t do it, my hand’s not working. No, no,

      no.” She further stated, “This is not even me. This is not my writing. I can’t do it.”

67.   After handing Plaintiff Larkin her copy of the Trespass Notice, the second officer retired

      to her patrol car.

68.   The first officer stayed behind and expressed concern for Plaintiff Larkin’s inability to

      drive in her condition.

69.   Eventually, the first officer suggested to Plaintiff Larkin that she drive her to the

      Jefferson Center for Mental Health. Plaintiff Larkin agreed and was dropped off there.

70.   Following this incident, Plaintiff Larkin filed a “Complaint of Discrimination” with the

      Colorado Civil Rights Division on October 14, 2019.

71.   Defendant Haldorson, President of Petroleum, filed a response to Plaintiff Larkin’s

      Complaint by providing evidence of Petroleum’s support for Canine Companions for




                                          Page 9 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 10 of 29




      Independence, the largest non-profit provider of highly trained assistance dogs for people

      with disabilities.

72.   This evidence was supposedly meant to show Petroleum’s respect for people with

      disabilities and their service animals.

73.   In his response, Defendant Haldorson stated, “A-B Petroleum is not aware of any

      individuals from a protected class that have been denied goods, services, benefits or

      privileges in the past.”

74.   The incident that occurred on August 12, 2019 at the A-B Petroleum was a violation of

      Plaintiff Larkin’s rights as a qualified disabled person in the company of a service

      animal.

75.   Thus, Defendant Haldorson ignored the actions of his employees on that day and allowed

      his employees to deny Plaintiff Larkin the full and equal enjoyment of the goods,

      services, facilities, privileges, advantages and accommodations provided by Defendant

      Petroleum.

76.   This discrimination, harassment, and interference with Plaintiff Larkin’s rights and

      privileges caused Plaintiff Larkin humiliation, and mental and emotional distress.

77.   As a direct and proximate result of the wrongful conduct of each of the Defendants,

      Plaintiff Larkin has been substantially injured. These injuries include, but are not limited

      to, humiliation, and mental and emotional distress caused by the conduct of all

      Defendants.

78.   Plaintiff Larkin is deeply disturbed by the willfully wanton and reckless conduct of

      Defendants that directly caused violations of her Federal and State Rights.




                                          Page 10 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 11 of 29




79.   Plaintiff Larkin is entitled to punitive damages on her tort claims against Defendants to

      redress their willful, wanton, and reckless conduct.

80.   Plaintiff Larkin requests injunctive relief sought to prevent future harm to herself and

      others similarly situated from the discriminatory conduct of Defendants.

81.   Plaintiff Larkin will be irreparably harmed if the injunction and the judgment sought

      herein are not entered for Plaintiff Larkin and against Defendants.

                             V. FIRST CLAIM FOR RELIEF
                     Violations of the Americans with Disabilities Act
                                  (Against all Defendants)

82.   Plaintiff Larkin hereby realleges and incorporates by reference as though fully set forth

      herein the allegations contained above.

83.   Title III of the ADA prohibits discrimination on the basis of disability in the full and

      equal enjoyment of the goods, services, facilities, privileges, advantages, or

      accommodations of any place of public accommodation. 42 U.S.C. § 12182(a); 28 C.F.R.

      36.201(a).

84.   Defendant A-B Petroleum is a place of “public accommodation” under 42 U.S.C. §

      12121(7)(A); 28 C.F.R. 36.104(1)(i).

85.   Defendants violated the ADA by failing to “modify policies, practices, or procedures to

      permit the use of a service animal by an individual with a disability.” 28 C.F.R. §

      36.302(a).

86.   Defendants violated the ADA by denying Plaintiff Larkin the benefits of its and their

      services, programs, and activities, as more fully set forth above.




                                         Page 11 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 12 of 29




87.   Defendants Petroleum, Cunningham, Wakeman, and Dickson discriminated against

      Plaintiff Larkin for her use of a service animal when they denied her service at Defendant

      A-B Petroleum.

88.   Defendants Petroleum, Cunningham, Wakeman, and Dickson discriminated against

      Plaintiff Larkin for her use of a service animal when they illegally demanded

      “paperwork” to verify that Echo was a service dog.

89.   Defendants Petroleum, Cunningham, Wakeman, and Dickson discriminated against

      Plaintiff Larkin for her use of a service animal when they taunted her that her dog was

      only an “emotional support animal,” thus denying the reality of her “invisible

      disabilities” that are protected under the ADA, and claimed that her dog was “barking”

      because she was “yelling and screaming” and not because Echo was responding to a

      symptom of Plaintiff’s disabilities.

90.   Defendant Cunningham unlawfully denied Plaintiff Larkin the full and equal enjoyment

      of the goods, services, facilities, privileges, advantages and accommodations provided by

      Defendant Petroleum by shouting at Plaintiff Larkin to “leave the store immediately” at

      least five (5) times, even after being advised of her rights under the ADA by Plaintiff

      Larkin.

91.   Defendant Cunningham unlawfully denied Plaintiff Larkin the full and equal enjoyment

      of the goods, services, facilities, privileges, advantages and accommodations provided by

      Defendant Petroleum by shouting at Plaintiff Larkin to “provide paperwork proving

      [Plaintiff Larkin’s] dog is a service dog,” even after being advised providing paperwork

      is not a legal requirement by Plaintiff Larkin.




                                         Page 12 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 13 of 29




92.   Not only is providing proof of an animal’s service not a legal requirement, it is actually

      an impermissible inquiry under the ADA. 28 C.F.R § 25.136(f).

93.   Defendant Cunningham unlawfully denied Plaintiff Larkin the full and equal enjoyment

      of the goods, services, facilities, privileges, advantages and accommodations provided by

      Defendant Petroleum by quickly and aggressively approaching Plaintiff Larkin with an

      intent to scare Plaintiff Larkin and thus effectively triggering Plaintiff Larkin into a panic

      attack, a symptom of her disabilities.

94.   Defendant Cunningham unlawfully denied Plaintiff Larkin the full and equal enjoyment

      of the goods, services, facilities, privileges, advantages and accommodations provided by

      Defendant Petroleum by calling the police on Plaintiff Larkin for “trespassing.”

95.   Defendant Cunningham unlawfully denied Plaintiff Larkin the full and equal enjoyment

      of the goods, services, facilities, privileges, advantages and accommodations provided by

      Defendant Petroleum by falsely telling the police that Plaintiff Larkin’s dog was an

      emotional support dog, not a service dog.

96.   Defendant Cunningham unlawfully denied Plaintiff Larkin the full and equal enjoyment

      of the goods, services, facilities, privileges, advantages and accommodations provided by

      Defendant Petroleum by falsely telling the police that Plaintiff Larkin was acting

      aggressive and violent.

97.   Defendant Wakeman unlawfully denied Plaintiff Larkin the full and equal enjoyment of

      the goods, services, facilities, privileges, advantages and accommodations provided by

      Defendant Petroleum by asking Plaintiff Larkin to “provide paperwork proving

      [Larkin’s] dog is a service dog.” 28 C.F.R § 25.136(f).




                                          Page 13 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 14 of 29




98.    Defendant Wakeman unlawfully denied Plaintiff Larkin the full and equal enjoyment of

       the goods, services, facilities, privileges, advantages and accommodations provided by

       Defendant Petroleum by rolling his eyes and disgustedly sighing at Plaintiff Larkin.

99.    Defendant Wakeman unlawfully denied Plaintiff Larkin the full and equal enjoyment of

       the goods, services, facilities, privileges, advantages and accommodations provided by

       Defendant Petroleum by telling Defendant Cunningham to call the police on Plaintiff

       Larkin.

100.   Defendant Dickson unlawfully denied Plaintiff Larkin the full and equal enjoyment of the

       goods, services, facilities, privileges, advantages and accommodations provided by

       Defendant Petroleum by staring Plaintiff Larkin down in an antagonizing fashion.

101.   Defendant Dickson unlawfully denied Plaintiff Larkin the full and equal enjoyment of the

       goods, services, facilities, privileges, advantages and accommodations provided by

       Defendant Petroleum by taunting Plaintiff Larkin and telling her, “you are out of order,”

       “you are behaving inappropriately,” “you should be ashamed of yourself,” and “ you

       have real problems and should leave.”

102.   Defendant Haldorson unlawfully denied Plaintiff Larkin the full and equal enjoyment of

       the goods, services, facilities, privileges, advantages and accommodations provided by

       Defendant Petroleum by ignoring the actions of his employees on that day, by permitting

       his employees to deny Plaintiff Larkin the full and equal enjoyment of the goods,

       services, facilities, privileges, advantages and accommodations provided by Defendant

       Petroleum, and finally refusing to investigate the actions of his employees on that day

       and disciplining his employees.




                                         Page 14 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 15 of 29




103.   Each Defendant discriminated against Plaintiff Larkin on the basis of disability by failing

       to follow Federal laws and regulations protecting persons with disabilities and allowing

       them to have equal access to a place of public accommodation.

104.   The acts or omissions of Defendants were moving forces behind Plaintiff Larkin’s

       injuries.

105.   Defendants acted intentionally and with a deliberate indifference to Plaintiff Larkin’s

       Federal and State rights.

106.   The acts or omissions of Defendants as described herein intentionally deprived Plaintiff

       Larkin of her rights pursuant to the Federal laws and regulations described herein and

       caused her other damages.

107.   Based on the aforementioned description of conduct, it is Defendants’ custom, policy,

       decision, widespread habit, usage, or practice to deny disabled persons with service dogs

       customer service.

108.   As a proximate result of Defendants’ unlawful conduct, Plaintiff Larkin suffered actual

       mental and emotional injuries, and other damages and losses as described herein entitling

       her to compensatory damages, in amounts to be determined at trial.

109.   Plaintiff Larkin and other individuals with disabilities who use service animals will

       continue to use Defendants’ services and experience the same discriminatory conduct by

       Defendants and continue to suffer damages as a result.

110.   Plaintiff Larkin requests injunctive relief sought to prevent future harm to herself and

       others similarly situated from the discriminatory conduct of Defendants.

111.   Plaintiff Larkin will be irreparably harmed if the injunction and the judgment sought

       herein are not entered for Plaintiff Larkin and against Defendants.




                                          Page 15 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 16 of 29




                             VI. SECOND CLAIM FOR RELIEF
                      Violations of the Colorado Anti-Discrimination Act
                                     (Against All Defendants)

112.   Plaintiff Larkin hereby realleges and incorporates by reference as though fully set forth

       herein the allegations contained above.

113.   Under the Colorado Anti-Discrimination Act (“CADA”), people with disabilities must be

       “enable[d] . . . to participate fully in social . . . as well as other activities in our state on

       the same terms and conditions as individuals without a disability[.]” Colo. Rev. Stat. §

       24-34-801(1)(a).

114.   In addition, “individuals . . . with a disability have the same rights as individuals without

       a disability to the full and free use of the streets, highways, sidewalks, walkways, public

       buildings, public facilities, and other public places[.]” Id. § (1)(b).

115.   In addition, “individuals . . . with a disability must not be excluded, by reason of his or

       her disability, from participation in or be denied the benefits of the services, programs, or

       activities of any public entity or be subject to discrimination by any public entity.” Id. §

       (1)(d).

116.   It is discriminatory practice and unlawful for a person, directly or indirectly, to refuse,

       withhold from, or deny to an individual or a group, because of a disability . . . the full and

       equal enjoyment of the goods, services, facilities, privileges, advantages, or

       accommodations of a place of public accommodation . . . or that an individual’s

       patronage or presence at a place of public accommodation is unwelcome, objectionable,

       unacceptable, or undesirable because of disability.” Colo. Rev. Stat. § 24-34-601(2)(a).

117.   Part 6 of Title 24, Article 34 of the CADA applies to “any place of business engaged in

       any sales to the public in any place offering services, facilities, privileges, advantages, or




                                             Page 16 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 17 of 29




       accommodations to the public, including but not limited to . . . any public transportation

       facility . . . or public facility of any kind . . . .” Colo. Rev. Stat. § 24-34-601(1).

118.   Under the CADA, “’Person’ means one or more individuals, limited liability companies,

       partnerships, associations, corporations, legal representatives, trustees, receivers, or the

       state of Colorado and all of its political subdivisions and agencies.” Colo. Rev. Stat. § 24-

       34-301(5)(a).

119.   Each Defendant is a person within the meaning of the CADA.

120.   “It is discriminatory practice and unlawful for a person, directly or indirectly, to refuse,

       withhold from, or deny to an individual or a group, because of disability . . . the full and

       equal enjoyment of the goods, services, facilities, privileges, advantages, or

       accommodations of a place of public accommodation.” Colo. Rev. Stat. § 24-34-

       601(2)(a).

121.   Plaintiff Larkin is an individual with a disability under the CADA. Colo. Rev. Stat. §§

       24-34-802(1), 24-34-301(2.5) (“Disability” has the same meaning as set forth in the

       federal ‘Americans with Disabilities Act of 1990’ . . . and its related amendments and

       implementing regulations.”).

122.   “A court that hears civil suits pursuant to this section shall apply the same standards and

       defenses that are available under the federal ‘Americans with Disabilities Act of 1990’,

       42 U.S.C. sec. 12101 et seq., and its related amendments and implementing regulations.”

       Colo. Rev. Stat. § 24-34-802(4).

123.   “A claim brought pursuant to paragraph (a) of this subsection (2) [of Colo. Rev. Stat. §

       24-34-601(1)] that is based on disability is covered by the provisions of section 24-34-

       802.” Colo. Rev. Stat. § 24-34-601(2)(b).




                                            Page 17 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 18 of 29




124.   Under the ADA, “Nothing in this chapter shall be construed to invalidate or limit the

       remedies, rights, and procedures of any Federal law or law of any State or political

       subdivision of any State or jurisdiction that provides greater or equal protection for the

       rights of individuals with disabilities than are afforded by this chapter.” 42 U.S.C. §

       12201(b).

125.   To the extent that the CADA provides greater protections for the rights of individuals

       with disabilities than are provided under the ADA, the CADA protections prevail.

126.   The CADA provides specific statutory protections for individuals with disabilities. Colo.

       Rev. Stat. § 24-34-801, 802, 803, and 804.

127.   The CADA also provides specific statutory protections pertaining to the “Rights of

       individuals with service animals.” Colo. Rev. Stat. § 24-34-803, 804.

128.   “Qualified individual with a disability” or “individual with a disability” has the same

       meaning as set forth in the federal “Americans with Disabilities Act of 1990”, 42 U.S.C.

       sec. 12131, and its related amendments and implementing regulations. Colo. Rev. Stat. §

       24-34-301(5.6).

129.   Plaintiff Larkin is a qualified individual with a disability for purposes of using

       Petroleum’s and Jefferson Crisis Center’s public services.

130.   “’Public entity’ has the same meaning as set forth in Title II of the federal ‘Americans

       with Disabilities Act of 1990’, 42 U.S.C. § 12131, and its related amendments and

       implementing regulations.” Colo. Rev. Stat. § 24-34-301(5.4).

131.   “’Service animal’ has the same meaning as set forth in implementing regulations of Title

       II and Title III of the federal ‘Americans with Disabilities Act of 1990’, 42 U.S.C. sec.

       12101 et seq.” Colo. Rev. Stat. § 24-34-301(6.5).




                                          Page 18 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 19 of 29




132.   Echo is a service animal under the CADA.

133.   “It is unlawful for any person, corporation, or agent of any person, firm or corporation to

       withhold, deny, deprive, or attempt to withhold, deny, or deprive a qualified individual

       with a disability who is accompanied by a service animal any of the rights and privileges

       secured by section 24-34-803;” or to “[t]hreaten or interfere with any of the rights of a

       qualified individual with a disability who is accompanied by a service animal . . . secured

       in section 24-34-803;” or to “[p]unish or attempt to punish a qualified individual with a

       disability who is accompanied by a service animal for exercising or attempting to

       exercise any right or privilege secured by section 24-34-803” . . . or to “interfere with . . .

       a service animal.” Colo. Rev. Stat. § 24-34-804(1).

134.   Any person who violates Colo. Rev. Stat. § 24-34-804(1) is liable to the qualified

       individual with a disability who is accompanied by a service animal. Colo. Rev. Stat. §§

       24-34-804(3) and 802(2)(a), including but not limited to a court order requiring

       compliance and monetary damages.

135.   Defendants Petroleum, Cunningham, Wakeman, and Dickson discriminated against

       Plaintiff Larkin for her use of a service animal when they denied her service at Defendant

       A-B Petroleum.

136.   Defendants Petroleum, Cunningham, Wakeman, and Dickson discriminated against

       Plaintiff Larkin for her use of a service animal when they illegally demanded

       “paperwork” to verify that Echo was a service dog.

137.   Defendants Petroleum, Cunningham, Wakeman, and Dickson discriminated against

       Plaintiff Larkin for her use of a service animal when they taunted her that her dog was

       only an “emotional support animal,” thus denying the reality of her “invisible




                                           Page 19 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 20 of 29




       disabilities” that are protected under the CADA, and claimed that her dog was “barking”

       because she was “yelling and screaming” and not because Echo was responding to a

       symptom of Plaintiff’s disabilities.

138.   Defendant Cunningham unlawfully denied Plaintiff Larkin the full and equal enjoyment

       of the goods, services, facilities, privileges, advantages and accommodations provided by

       Defendant Petroleum by shouting at Plaintiff Larkin to “leave the store immediately” at

       least five (5) times, even after being advised of her rights under the ADA by Plaintiff

       Larkin.

139.   Defendant Cunningham unlawfully denied Plaintiff Larkin the full and equal enjoyment

       of the goods, services, facilities, privileges, advantages and accommodations provided by

       Defendant Petroleum by shouting at Plaintiff Larkin to “provide paperwork proving

       [Plaintiff Larkin’s] dog is a service dog,” even after being advised providing paperwork

       is not a legal requirement by Plaintiff Larkin.

140.   Defendant Cunningham unlawfully denied Plaintiff Larkin the full and equal enjoyment

       of the goods, services, facilities, privileges, advantages and accommodations provided by

       Defendant Petroleum by quickly and aggressively approaching Plaintiff Larkin with an

       intent to scare Plaintiff Larkin and thus effectively triggering Plaintiff Larkin into a panic

       attack, a symptom of her disabilities.

141.   Defendant Cunningham unlawfully denied Plaintiff Larkin the full and equal enjoyment

       of the goods, services, facilities, privileges, advantages and accommodations provided by

       Defendant Petroleum by calling the police on Plaintiff Larkin for “trespassing.”

142.   Defendant Cunningham unlawfully denied Plaintiff Larkin the full and equal enjoyment

       of the goods, services, facilities, privileges, advantages and accommodations provided by




                                           Page 20 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 21 of 29




       Defendant Petroleum by falsely telling the police that Plaintiff Larkin’s dog was an

       emotional support dog, not a service dog.

143.   Defendant Cunningham unlawfully denied Plaintiff Larkin the full and equal enjoyment

       of the goods, services, facilities, privileges, advantages and accommodations provided by

       Defendant Petroleum by falsely telling the police that Plaintiff Larkin was acting

       aggressive and violent.

144.   Defendant Wakeman unlawfully denied Plaintiff Larkin the full and equal enjoyment of

       the goods, services, facilities, privileges, advantages and accommodations provided by

       Defendant Petroleum by asking Plaintiff Larkin to “provide paperwork proving

       [Larkin’s] dog is a service dog.”

145.   Defendant Wakeman unlawfully denied Plaintiff Larkin the full and equal enjoyment of

       the goods, services, facilities, privileges, advantages and accommodations provided by

       Defendant Petroleum by rolling his eyes and disgustedly sighing at Plaintiff Larkin.

146.   Defendant Wakeman unlawfully denied Plaintiff Larkin the full and equal enjoyment of

       the goods, services, facilities, privileges, advantages and accommodations provided by

       Defendant Petroleum by telling Defendant Cunningham to call the police on Plaintiff

       Larkin.

147.   Defendant Dickson unlawfully denied Plaintiff Larkin the full and equal enjoyment of the

       goods, services, facilities, privileges, advantages and accommodations provided by

       Defendant Petroleum by staring Plaintiff Larkin down in an antagonizing fashion.

148.   Defendant Dickson unlawfully denied Plaintiff Larkin the full and equal enjoyment of the

       goods, services, facilities, privileges, advantages and accommodations provided by

       Defendant Petroleum by taunting Plaintiff Larkin and telling her, “you are out of order,”




                                           Page 21 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 22 of 29




       “you are behaving inappropriately,” “you should be ashamed of yourself,” and “ you

       have real problems and should leave.”

149.   Defendant Haldorson unlawfully denied Plaintiff Larkin the full and equal enjoyment of

       the goods, services, facilities, privileges, advantages and accommodations provided by

       Defendant Petroleum by ignoring the actions of his employees on that day, by permitting

       his employees to deny Plaintiff Larkin the full and equal enjoyment of the goods,

       services, facilities, privileges, advantages and accommodations provided by Defendant

       Petroleum, and finally refusing to investigate the actions of his employees on that day

       and disciplining his employees.

150.   Each Defendant discriminated against Plaintiff Larkin on the basis of disability by failing

       to follow State laws protecting persons with disabilities and allowing them to have equal

       access to a place of public accommodation.

151.   The acts or omissions of Defendants were moving forces behind Plaintiff Larkin’s

       injuries.

152.   The acts or omissions of Defendants as described herein intentionally deprived Plaintiff

       Larkin of her rights pursuant to the State laws described herein and caused her other

       damages.

153.   Based on the aforementioned description of conduct, it is Defendants’ custom, policy,

       decision, widespread habit, usage, or practice to deny disabled persons with service dogs

       customer service.

154.   Plaintiff Larkin and other individuals with disabilities who use service animals will

       continue to use Defendants’ services and experience the same discriminatory conduct by

       Defendants and continue to suffer damages as a result.




                                          Page 22 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 23 of 29




155.   Plaintiff Larkin requests injunctive relief sought to prevent future harm to herself and

       others similarly situated from the discriminatory conduct of Defendants.

156.   Defendants acted intentionally and with a deliberate indifference to Plaintiff Larkin’s

       federal and state rights.

157.   Defendants to this claim at all times relevant hereto were acting pursuant to their custom,

       policy, decision, widespread habit, usage, or practice in their actions pertaining to

       Plaintiff Larkin.

158.   Plaintiff Larkin will be irreparably harmed if the injunction and the judgment sought

       herein are not entered for Plaintiff Larkin and against Defendants.

159.   As a proximate result of Defendants’ unlawful conduct, Plaintiff Larkin suffered actual

       mental and emotional injuries, and other damages and losses as described herein entitling

       her to compensatory damages, in amounts to be determined at trial.

160.   CADA permits successful plaintiffs to recover attorney fees and costs. Colo. Rev. Stat.

       §§ 24-34-802(3), 804(b).

                          VII. THIRD CLAIM FOR RELIEF
             Outrageous Conduct (Intentional Infliction of Emotional Distress
                                (Against All Defendants)

161.   Defendants Petroleum, Cunningham, Wakeman, and Dickson engaged in outrageous

       conduct resulting in intentional infliction of emotional distress to Plaintiff Larkin by

       denying her service at Defendant A-B Petroleum.

162.   Defendants Petroleum, Cunningham, Wakeman, and Dickson engaged in outrageous

       conduct resulting in intentional infliction of emotional distress to Plaintiff Larkin when

       they illegally demanded “paperwork” to verify that Echo was a service dog.




                                          Page 23 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 24 of 29




163.   Defendants Petroleum, Cunningham, Wakeman, and Dickson engaged in outrageous

       conduct resulting in intentional infliction of emotional distress to Plaintiff Larkin when

       they taunted her that her dog was only an “emotional support animal,” thus denying the

       reality of her “invisible disabilities” that are protected under Federal and State laws, and

       claimed that her dog was “barking” because she was “yelling and screaming” and not

       because Echo was responding to a symptom of Plaintiff’s disabilities.

164.   Defendants Cunningham engaged in outrageous conduct resulting in intentional infliction

       of emotional distress to Plaintiff Larkin by shouting at Plaintiff to “leave the store

       immediately” at least five (5) times, even after being advised of her rights under the ADA

       by Plaintiff Larkin.

165.   Defendant Cunningham engaged in outrageous conduct resulting in intentional infliction

       of emotional distress to Plaintiff Larkin by shouting at Plaintiff Larkin to “provide

       paperwork proving [Plaintiff Larkin’s] dog is a service dog,” even after being advised

       providing paperwork is not a legal requirement by Plaintiff Larkin.

166.   Defendant Cunningham engaged in outrageous conduct resulting in intentional infliction

       of emotional distress to Plaintiff Larkin by quickly and aggressively approaching Plaintiff

       Larkin with an intent to scare Plaintiff Larkin and thus effectively triggering Plaintiff

       Larkin into a panic attack, a symptom of her disabilities.

167.   Defendant Cunningham engaged in outrageous conduct resulting in intentional infliction

       of emotional distress to Plaintiff Larkin by Defendant Petroleum by calling the police on

       Plaintiff Larkin for “trespassing.”




                                             Page 24 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 25 of 29




168.   Defendant Cunningham engaged in outrageous conduct resulting in intentional infliction

       of emotional distress to Plaintiff Larkin by falsely telling the police that Plaintiff Larkin’s

       dog was an emotional support dog, not a service dog.

169.   Defendant Cunningham engaged in outrageous conduct resulting in intentional infliction

       of emotional distress to Plaintiff Larkin by falsely telling the police that Plaintiff Larkin

       was acting aggressive and violent.

170.   Defendant Wakeman engaged in outrageous conduct resulting in intentional infliction of

       emotional distress to Plaintiff Larkin by asking Plaintiff Larkin to “provide paperwork

       proving [Larkin’s] dog is a service dog.”

171.   Defendant Wakeman engaged in outrageous conduct resulting in intentional infliction of

       emotional distress to Plaintiff Larkin by rolling his eyes and disgustedly sighing at

       Plaintiff Larkin.

172.   Defendant Wakeman engaged in outrageous conduct resulting in intentional infliction of

       emotional distress to Plaintiff Larkin by telling Defendant Cunningham to call the police

       on Plaintiff Larkin.

173.   Defendant Dickson engaged in outrageous conduct resulting in intentional infliction of

       emotional distress to Plaintiff Larkin by staring Plaintiff Larkin down in an antagonizing

       fashion.

174.   Defendant Dickson engaged in outrageous conduct resulting in intentional infliction of

       emotional distress to Plaintiff Larkin by taunting Plaintiff Larkin and telling her, “you are

       out of order,” “you are behaving inappropriately,” “you should be ashamed of yourself,”

       and “ you have real problems and should leave.”




                                            Page 25 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 26 of 29




175.   Defendant Haldorson engaged in outrageous conduct resulting in intentional infliction of

       emotional distress to Plaintiff Larkin by ignoring the actions of his employees on that

       day, by permitting his employees to deny Plaintiff Larkin the full and equal enjoyment of

       the goods, services, facilities, privileges, advantages and accommodations provided by

       Defendant Petroleum, and refusing to investigate the actions of his employees on that day

       and disciplining his employees.

176.   Each Defendant engaged in outrageous conduct resulting in emotional distress to Plaintiff

       Larkin by behaving in an absolutely outrageous, exterme, insulting, degrading and

       threatening manner as described, above.

177.   Defendants’ behaviors, individually and collectively, as described above, were so

       inappropriate as to be outside the bounds of common human decency and what is

       tolerated by society.

178.   The acts or omissions of Defendants were moving forces behind Plaintiff Larkin’s

       injuries.

179.   Defendants acted intentionally and with a deliberate indifference to Plaintiff Larkin’s

       rights and basic levels of common human decency.

180.   The acts or omissions of Defendants were moving forces behind Plaintiff Larkin’s

       injuries.

181.   Plaintiff Larkin will be irreparably harmed if the judgment sought herein is not entered

       for Plaintiff Larkin and against Defendants.

182.   As a proximate result of Defendants’ unlawful conduct, Plaintiff Larkin suffered actual

       mental and emotional injuries, and other damages and losses as described herein entitling

       her to compensatory damages, in amounts to be determined at trial.




                                          Page 26 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 27 of 29




                                   REQUEST FOR RELIEF

WHEREFORE, for all the foregoing reasons, Plaintiff respectfully request this Court to enter

Judgment in favor of Plaintiff and against each of the Defendants and grant:

       1. Injunctive relief in the form of a Court order requiring Defendants to comply with the

           applicable rules and regulations under these statutes;

       2. Compensatory, exemplary, and consequential damages, including damages for

           emotional distress, mental anguish, and humiliation on all claims allowed by law in

           an amount to be determined at Trial;

       3. Economic losses on all claims allowed by law;

       4. Special damages in an amount to be determined at Trial;

       5. Punitive damages on all claims allowed by law in an amount to be determined at

           Trial;

       6. Attorneys’ fees and the costs associated with this action under 28 C.F.R. § 35.175; 42

           U.S.C. § 12133; 29 U.S.C. § 794a; and Colo. Rev. Stat. §§ 24-34-802(3), 804(3)(b),

           on all claims allowed by law;

       7. Pre- and post-judgment interest at the lawful rate; and

       8. Any further relief that this court deems just and proper, and any other appropriate

           relief at law and equity.

                       PLAINTIFF REQUESTS A TRIAL BY JURY.

Respectfully submitted this 28th day of November 2020.


                                                     s/Kristina M. Bergsten__________
                                                     Kristina M. Bergsten, ID # 50663
                                                     BERGSTEN LAW OFFICES
                                                     PO BOX 460245
                                                     Denver, CO 80246



                                           Page 27 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 28 of 29




                                          Telephone: 303-623-4000
                                          Email: kb@bergstenlaw.com
                                          Attorney for Plaintiff,
                                          Jennifer Larkin




                                Page 28 of 24
Case 1:20-cv-03513-NRN Document 1 Filed 11/28/20 USDC Colorado Page 29 of 29




                                CERTIFICATE OF SERVICE

I hereby certify that on this 28th day of November, 2020, I filed the foregoing pleading via the
ECF system and served Defense Counsel via the ECF system.


                                             s/Kristina Bergsten_____
                                             Kristina M. Bergsten, ID # 50663
                                             BERGSTEN LAW OFFICES
                                             PO BOX 460245
                                             Denver, CO 80246
                                             Telephone: 303-623-4000
                                             Email: kb@bergstenlaw.com
                                             Attorney for Plaintiff,
                                             Jennifer Larkin




                                          Page 29 of 24
